Citation Nr: 0528976	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  03-13 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
chronic cervical strain with intermittent headaches prior to 
September 26, 2003. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for a chronic cervical strain with intermittent 
headaches from September 26, 2003.

3.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The veteran, who had active service 
from January 1991 to June 2000, appealed that decision to the 
Board.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In a VA Form 9 (Appeal to Board of Veterans' Appeals), 
submitted in May 2003, the veteran requested that he be 
scheduled for hearing before a Veterans Law Judge sitting at 
the RO.  However, it does not appear that a hearing has been 
scheduled or that the veteran has withdrawn his hearing 
request.   

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
the RO in Indianapolis, Indiana, as soon 
as practicable.  Once the veteran has 
been afforded the requested hearing, or 
in the event that he withdraws his 
hearing request or fails to appear, the 
case should be returned to the Board for 
appellate consideration.

The veteran is reminded that he has the right to submit 
additional evidence and argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran unless he is so 
notified by the RO.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


